Citation Nr: 0205223	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-40 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability due to 
service-connected disabilities (TDIU) prior to November 3, 
1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, two associates, and a treating therapist


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The issues decided by the Board in its 
February 2000 decision included entitlement to service 
connection for: hypertension secondary to service-connected 
post-traumatic stress disorder (PTSD); bursitis of the back, 
hip, and right shoulder; a nervous disorder other than PTSD, 
to include as secondary to service-connected hepatitis; and 
determination of a proper initial rating for PTSD, evaluated 
as 30 percent disabling from December 13, 1991.  These issues 
were denied.  The Board notes that in the Brief on Appeal of 
April 2002, the veteran's service representative included the 
foregoing issues with the remaining issue to be decided on 
appeal.  As the foregoing issues were decided by the Board's 
February 2000 decision, they are no longer in appellate 
status.  The only issue remaining in appellate status 
involves eligibility for entitlement to TDIU benefits prior 
to November 3, 1993.  The Board will proceed with its review 
of that issue at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.  

2.  The veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD) was received on November 
3, 1993, and a 100 percent evaluation for that disability 
became effective from that date.  


3.  Prior to November 3, 1993, a combined 30 percent 
disability rating was in effect for the veteran's service-
connected disabilities, including PTSD, evaluated as 30 
percent disabling from December 13, 1991, and infectious 
hepatitis, assigned a noncompensable evaluation, effective 
from May 24, 1956.  

4.  By an unappealed Board decision of February 2000, an 
initial evaluation in excess of 30 percent for PTSD, 
effective from December 13, 1991 to October 10, 1994, was 
denied.  

5.  The veteran reportedly last held full-time employment in 
1984.  

6.  The objective medical evidence fails to disclose that the 
veteran was unable to obtain or retain gainful employment 
prior to November 3, 1993, as a result of his then service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits prior to 
November 3, 1993, have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107, 5110 (West Supp. 2001); 38 C.F.R. §§  
3.340, 3.341, 3.400, 4.16, 4.18 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be entitled to receive 
TDIU benefits prior to November 3, 1993, on the grounds that 
he was then unemployable due to a disability (COPD) for which 
service connection was subsequently established on that date.  
In addition, he appears to contend that his service-connected 
PTSD was of such severity that, combined with his service-
connected hepatitis, his overall disability picture was such 
that he was unable to obtain or retain gainful employment due 
to those service-connected disabilities.  Accordingly, the 
veteran maintains that he should be entitled to receive TDIU 
benefits prior to November 3, 1993.  In such cases, the VA 
has a duty to assist the veteran in developing facts 
pertinent to the claims at bar.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5103, 5103A, and 5107).  In substance, the VCAA 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  In pertinent part, this law redefines the 
obligations of the VA with respect to the duty to assist.  
The provisions of the VCAA apply to all claims for VA 
benefits, to include claims involving entitlement to earlier 
effective dates in connection with TDIU benefits.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(b)).  Accordingly, in general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative of any information and evidence 
necessary to substantiate a claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

As to 38 U.S.C.A. § 5103A, the Board notes that the questions 
at issue in this case concern the effective date of an award, 
and to a limited extent, the severity of disabilities for 
which service connection was in effect prior to November 3, 
1993.  The nature and etiologies of disabilities are not at 
issue in this case.  As such, there is no reasonable 
possibility that a further VA rating examination or medical 
opinion would be of assistance to the development of this 
claim.  Moreover, while the Board is aware that 38 C.F.R. 
§ 3.157 (2001) sets forth circumstances under which the date 
of VA or service medical treatment affects the effective date 
of an award, these provisions apply only in cases of 
increases or claims to reopen.  In that regard, while 
38 C.F.R. § 3.157 is applicable to the particular facts of 
this case, its application is of limited scope here.  To that 
end, the Board notes that service connection for COPD was not 
established prior to November 3, 1993, and a February 2000 
Board decision denied the veteran's claim for an increased 
initial rating in excess of 30 percent for his PTSD from 
December 1991 to October 1994.  Further, the Board is not 
aware of any relevant clinical treatment records which are 
currently absent from the veteran's claims file.  

From a review of the record, the Board finds that the VA's 
redefined duty to assist as set forth in the VCAA has been 
fulfilled by the RO in adjudicating this claim.  During the 
course of this appeal, the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an effective date prior to November 3, 1993, for 
entitlement to TDIU benefits.  The Board concludes that 
although the RO did not have the benefit of the specific 
provisions of the VCAA when the claim was adjudicated, the 
discussions as contained in the original rating decisions, in 
the statement of the case (SOC), in subsequent supplemental 
statements of the case (SSOCs) in addition to correspondence 
to the veteran, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim for an effective date 
prior to November 3, 1993, for entitlement to TDIU benefits.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical and service personnel records, 
voluminous post-service private and VA clinical treatment 
records, date-stamped claims for benefits received from the 
veteran, reports of VA rating examinations, statements 
submitted by the veteran's treating health care providers, 
and transcripts of personal hearing testimony given at 
personal hearings at the RO before hearing officers.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board finds that no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 ( West Supp. 2001).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for an 
increased rating will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 
generally 38 C.F.R. § 3.400 (2001).  Cases involving 
effective dates for TDIU benefits are generally treated as 
claims involving effective dates for increased ratings for 
compensation purposes.  

Additionally, a claim by a veteran for compensation may be 
considered to be a claim for a pension; and a claim by a 
veteran for pension benefits may be considered to be a claim 
for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
See 38 C.F.R. § 3.151(a) (2001).  Moreover, the Secretary has 
the discretion under this regulation to treat every 
compensation claim as a pension claim, or vice versa, in 
accordance with the contents of the application and the 
evidence in support of it.  See Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  See generally 
38 U.S.C.A. § 5101(a) (West 1991).  Moreover, 38 C.F.R. 
§ 3.155 (2001) provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  In addition, 38 C.F.R. § 3.1(p) 
(2001) defines application as a formal or informal 
communication in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d 135 (Fed. Cir. 
1999).  The VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5110(b)(2) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.155(a) (2001).  See 
also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

Under the provisions of 38 C.F.R. § 3.157(a) (2001), the 
effective date of pension or compensation benefits (as a 
claim for increase or to reopen) will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  If a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or the date of admission to a VA or uniformed 
services hospital.  See 38 C.F.R. § 3.157(b)(1) (2001).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of the claim if 
VA maintenance was authorized prior to admission.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  See 38 C.F.R. § 3.157(b).  

As a general matter, regarding issues involving entitlement 
to TDIU benefits, a VA General Counsel Opinion (VAOPGCPREC 6-
99), dated June 7, 1999, stated, inter alia, that because a 
100 percent schedular rating and a total disability rating 
under 38 C.F.R. Part 4, § 4.16(a) each reflect 
unemployability, if an individual has a 100 percent schedular 
rating, a determination that the individual is unemployable 
as a result of service-connected disabilities under § 4.16(a) 
is unnecessary to adequately compensate the individual, and 
is superfluous.  In other words, the VA can find the veteran 
to be totally disabled either under the rating schedule or, 
if the veteran does not meet the criteria for a 100 percent 
schedular rating but is in fact unemployable, under § 
4.16(a).  

Accordingly, under the General Counsel's Opinion, it was held 
that a claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect for another service-connected 
disability.  It was further held that no additional monetary 
benefit would be available in the hypothetical case of a 
veteran having one service-connected disability rated 100 
percent under the rating schedule, and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. Part 4, § 4.16(a).  further, 
the ability of additional procedural protections applicable 
under 38 C.F.R. § 3.343(c) in the case of a total disability 
rating based on unemployability would not provide a basis for 
consideration of a rating under § 4.16(a) where a veteran 
already has a service-connected disability rated 100 percent 
disabling under the rating schedule.  See VAOPGCPREC 6-99; 
see also Green v. West, 11 Vet. App. 472, 476 (1998)(veteran 
not entitled to a total disability rating for compensation 
while receiving a 100 percent schedular evaluation for his 
service-connected lymphadenopathy).  

Accordingly, in view of the fact that service connection for 
the veteran's COPD was established and an initial 100 percent 
disability rating assigned, effective from November 3, 1993, 
the Board will not consider whether the veteran should be 
entitled to TDIU benefits from that date.  Here, as stated, 
the issue involves entitlement to TDIU benefits prior to 
November 3, 1993.  Generally, the criteria for determining 
entitlement to TDIU benefits is set forth at 38 C.F.R. § 4.16 
(2001).  Pursuant to that regulation, a total disability 
rating may be assigned where the schedular rating is less 
than total, or where the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  However, this is 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2001).  The issue of unemployability must be determined 
without regard to advancing age of the veteran.  See 
38 C.F.R. §§ 3.341(a), 4.19 (2001).  Marginal employment 
shall not be considered substantially gainful employment.  
See 38 C.F.R. § 4.16(a).  Factors to be considered are the 
veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

As noted, prior to November 3, 1993, the veteran's only 
service-connected disabilities included PTSD, rated as 30 
percent disabling from December 13, 1991 to October 10, 1994, 
pursuant to the February 2000 Board decision.  He was also 
assigned a noncompensable evaluation for hepatitis effective 
from May 24, 1956.  The issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD was denied by a 
February 2000 Board decision, and as such, is final.  
Accordingly, the Board need not discuss whether the veteran 
should have been entitled to an initial evaluation in excess 
of 30 percent for his PTSD at this time.  Accordingly, in 
order for the veteran to be eligible to receive TDIU benefits 
prior to November 3, 1993, it must be shown that his service-
connected hepatitis was ratable at least 40 percent or more, 
with a combined disability evaluation of 70 percent.  

As noted, while the veteran had been unemployed from 
approximately 1984 due, at least in part to his COPD, his 
claim for service connection for COPD was not received until 
November 3, 1993.  There has been no issue raised to suggest 
that the veteran's claim for service connection for COPD was 
received prior to November 3, 1993, or that service 
connection for that disability should be established prior to 
that date.  Given that his claim for service connection for 
that disability was received on November 3, 1993, therefore, 
such is determined to have been the proper effective date for 
establishment of service connection.  The issue of 
determination of a proper effective date for service 
connection for COPD will not be discussed further in 
connection with the veteran's claim for entitlement to TDIU 
benefits prior to November 3, 1993.  

Given that the severity of the veteran's service-connected 
PTSD has been determined not to have been sufficient to 
warrant assignment of an initial disability rating in excess 
of 30 percent prior to November 3, 1993, it must be 
determined if his service-connected hepatitis warranted 
assignment of a compensable evaluation prior to that date.  
The rating criteria for evaluating infectious hepatitis has 
remained unchanged from November 1993 to the present time.  
Under the criteria set forth for evaluating infectious 
hepatitis, set forth at 38 C.F.R. § 4.114, Diagnostic Code 
7345, a noncompensable rating is contemplated for healed, 
nonsympotomatic hepatitis.  Assignment of a 10 percent 
evaluation is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance.  Assignment of 
a 30 percent evaluation is contemplated for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency, but necessitating 
dietary restriction or other therapeutic measures.  For 
assignment of a 60 percent evaluation, there must be moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Assignment of a 100 percent evaluation is contemplated for 
marked liver damage manifested by liver function testing and 
marked gastrointestinal symptoms, or with episodes of 
several-weeks' duration, aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  
Id.  

Prior to November 3, 1993, the veteran was not shown to have 
any symptoms related to his service-connected infectious 
hepatitis.  Clinical treatment records dating from May 1956 
to the present fail to disclose any treatment for any liver 
disorder or for hepatitis generally.  Service connection for 
mild infectious hepatitis had been established by an August 
1956 rating decision on the grounds that the veteran had been 
shown to have that disease in service.  He was not shown to 
have active symptomatology afterwards.  In 1967, the veteran 
reported having been advised by a treating physician that he 
had sustained some liver damage as a result of hepatitis.  
However, on examination in February 1967, he was not shown to 
have any significant abnormalities, and his claim for an 
increased rating was denied.  The clinical treatment records 
generally disclose that the veteran was noted to experience 
some depression and other psychiatric symptomatology.  Such 
symptomatology was attributed to his service-connected PTSD, 
however, and not to any infectious hepatitis, per se.  In 
October 1991, the veteran was diagnosed as having had a 
history of hepatitis, but no active symptomatology was 
indicated at that time.  

Applying the clinical evidence to the applicable rating 
criteria fails to demonstrate that the veteran had 
symptomatology with respect to hepatitis that would have 
warranted assignment of a compensable evaluation.  He was not 
shown to have any liver damage, and was not shown to have any 
gastrointestinal disturbances.  At most he had been diagnosed 
with a "history of hepatitis."  Accordingly, the Board 
finds that the veteran was appropriately assigned a 
noncompensable evaluation for his service-connected 
infectious hepatitis.  See 38 C.F.R. § 4.114, Diagnostic Code 
7345.  

With respect to the veteran's claim for entitlement to TDIU 
benefits prior to November 3, 1993, the Board finds that the 
evidence of record fails to show that he had been totally 
disabled due to any then service-connected disability prior 
to that date.  At that time, his total combined service-
connected disability rating was 30 percent, comprising the 
combined ratings for his PTSD and hepatitis.  The veteran did 
not then meet the disability percentage requirement (70 
percent) for entitlement to TDIU benefits, and his service-
connected disabilities did not otherwise meet the individual 
rating percentage requirements set forth under the provisions 
of 38 C.F.R. § 4.16.  As noted, while the veteran was 
assigned an initial rating of 100 percent for his COPD, such 
claim was not received until November 3, 1993.  Even under 
the liberalizing provisions of 38 C.F.R. §§ 3.114 and 
3.157(a), he was not shown to have submitted an informal 
claim for benefits prior to that date.  

There has been no claim, allegation, or showing that clear 
and unmistakable error was committed in establishing the 
effective date for the veteran's 100 percent evaluation for 
COPD on November 3, 1993, and the Board's decision denying an 
initial evaluation in excess of 30 percent for PTSD was 
final.  Therefore, in the absence of a showing that the 
veteran was precluded from all types of substantially gainful 
employment by reason of his then service-connected 
disabilities, his claim for entitlement to TDIU benefits 
prior to November 3, 1993, must be denied.  


ORDER

Entitlement to TDIU benefits prior to November 3, 1993, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

